OPINION
DAVIS, Commissioner.
This is an appeal from a conviction for robbery by assault. Punishment was assessed by the jury at thirty years.
Appellant’s court-appointed counsel, for appeal, filed an affidavit with the trial court reciting that he had examined the record, researched all applicable law and concluded that there are no grounds in the record for appeal that would not be frivolous and without merit. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493; Gainous v. State, Tex.Cr.App., 436 S.W.*9582d 137. A copy of this affidavit was furnished appellant.
Appellant has failed a pro se brief.
We have considered the grounds urged in appellant’s pro se brief and find them to be wholly without merit.
The judgment is affirmed.
Opinion approved by the Court.